The defendant’s petition for certification for appeal from the Appellate Court, 60 Conn. App. 487 (AC 18089), is granted, limited to the following issue:
*906The Supreme Court docket number is SC 16423.
William B. Westcott, special public defender, in support of the petition.
Leon F. Dalbec, Jr., senior assistant state’s attorney, in opposition.
Decided November 16, 2000
“Whether the Appellate Court correctly determined that it was not necessary for the trial court to instruct the jury on the definition of a firearm under General Statutes § 53a-3 as part of the trial court’s instructions on the sentence enhancement provisions of General Statutes § 53-202k?”
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.